IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40095
                          Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee

v.

SECUNDINO MATA, JR.,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-402-01
                       --------------------
                         February 14, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Secundino Mata, Jr., has

filed a motion to withdraw and a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Mata has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.    Accordingly, counsel’s motion to withdraw

is GRANTED.    Counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.